DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.


Information Disclosure Statement
The information disclosure statement (IDS) was filed on 2/4/2020. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following titles are suggested: “Form Image Extraction,” “Form Definition Data Generation,” “Information Processing Apparatus and a Non-transitory Computer Readable Medium for Form Image Extraction”


Drawings
The drawings filed 2/4/2020 were accepted. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Such claim limitations is/are: “means for accepting designation,” “means for extracting,” and “means for performing control to display” in claim 17.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.




Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.




Claims 1-9, 16, and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dakin et al (US 20160217119 A1; filed 1/26/2015).

With regards to claim 1, Dakin et al discloses an information processing apparatus comprising a processor configured to: accept designation of an area including an item and a set of one or more options for the item, the item being contained in a form image to be recognized, to define the form image (Dakin et al, abstract: “An example method includes receiving an electronic form having, encoded in the form, static text and a static form field for containing information specific to a given user of the electronic form. Using an image recognition algorithm, a fillable form field candidate is identified based on a graphical representation of the static form field. An attribute of the fillable form field candidate can be identified based on the static text.” The designated areas are being interpreted as the areas in which the individual static form field and text items are extracted; alternatively, the area can be interpreted as including the entire form image); extract the item and the set of one or more options from the area (Dakin et al, paragraph 30: “As with form 130 a, each static form field in form 130 b has one or more attributes associated with it, such as boxes or lines that delineate the form field, as well as text adjacent to the static form field. Such text can be associated with the field as a label.”); and perform control to display a definition that associates the item with the set of one or more options (Dakin et al, paragraph 18: “As described in further detail with respect to FIGS. 2 through 6, the form processing module 112 is configured to display, to a user 140 generally via a graphical user interface 118, the electronic forms 130, fillable form field candidates in the electronic forms 130, and suggested responses for filling the fillable form field candidates”; paragraph 14: “A form field can include a region for entering text, values, or other markings, such as a digitized handwritten signature in a signature block, a checkmark in a check box, or a bullet symbol in a radio button.”).
Note: The “designation” does not require interaction with a user, and can instead be interpreted as the system interacting with that area in particular. See Hu (cited in conclusion) for user interaction regarding a designated area instead.

With regards to claim 2, which depends on claim 1, Dakin et al discloses wherein the set of one or more options comprises a plurality of check boxes to which check marks are applicable (Dakin et al, paragraph 14: “A form field can include a region for entering text, values, or other markings, such as a digitized handwritten signature in a signature block, a checkmark in a check box, or a bullet symbol in a radio button."), or a plurality of character strings around which borders are applicable (Dakin et al, paragraph 15: “certain form fields may include the ability to add a mark on the page to select and indicate a binary value (e.g., check boxes, radio buttons, underlining or encircling the desired text)”).

With regards to claim 3, which depends on claim 2, Dakin et al discloses wherein the processor is further configured to accept designation of an area including the plurality of check boxes and the plurality of character strings (Dakin et al, paragraph 15: "In some other cases, certain form fields may include the ability to add a mark on the page to select and indicate a binary value (e.g., check boxes, radio buttons, underlining or encircling the desired text”); when the area is interpreted as the entire form image, the presence of the check boxes and underlinable/selectable text would be included in the area of a form).

With regards to claim 4, which depends on claim 1, Dakin et al discloses wherein the processor is further configured to perform control to display (Dakin et al, paragraph 18: “As described in further detail with respect to FIGS. 2 through 6, the form processing module 112 is configured to display, to a user 140 generally via a graphical user interface 118, the electronic forms 130, fillable form field candidates in the electronic forms 130, and suggested responses for filling the fillable form field candidates”) a recognition result obtained by recognizing an item name related to the item and a recognition result obtained by recognizing one or more option names related to the set of one or more options (Dakin et al, paragraph 13: “In the case of image-based formats, because text is not rendered and is only distinguished visually, optical character recognition (OCR) technology may be used along with pre-processing to detect lines and other graphic patterns. Once the text and graphic elements are obtained from the image pre-processing, the electronic form can be processed in a similar manner to a render-based format, such as PDF, Word, Excel, or other suitable format.”).

Claim 5 recites substantially similar limitations to claim 4 and is thus rejected along the same rationale.
Claim 6 recites substantially similar limitations to claim 4 and is thus rejected along the same rationale.

With regards to claim 7, which depends on claim 4, Dakin et al discloses wherein the processor is further configured to perform control to receive a correction of the recognition result obtained by recognizing the item name and the recognition result obtained by recognizing the one or more option names (Dakin et al, paragraph 24: “In some embodiments, each data record can represent a neuron (or cellular automata) in a neural network. The neuron contains specific information (e.g., context, type, label, value) while the strength of this neuron is based on historical accumulation of this information (e.g., confidence, weight, recency, time) with the remaining factors (e.g., action, source, convert) corresponding to the corrective feedback sent to each existing neuron (e.g., rules and/or weights applied to those rules in adjusting the strength of each neuron). Note that the data used for this corrective feedback (e.g., action, source, convert) may be stored for supervised training purposes, but may also be used for decision making itself (e.g., a label from OCR conversion may require loose matching due to the potential for bad OCR results).” The corrective feedback is being interpreted as the correction).

Claim 8 recites substantially similar limitations to claim 7 and is thus rejected along the same rationale.
Claim 9 recites substantially similar limitations to claim 7 and is thus rejected along the same rationale.

Claim 16 recites substantially similar limitations to claim 1 and is thus rejected along the same rationale.
Claim 17 recites substantially similar limitations to claim 1 and is thus rejected along the same rationale.




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10-15 are rejected under 35 U.S.C. 103 as being unpatentable over Dakin et al in view of Becker et al (US10402640B1; filed 10/31/2017).


With regards to claim 10, which depends on claim 1, Dakin et al discloses wherein the form image includes a plurality of regions, and wherein the processor is further configured to associate a region including the item with a region including the set of one or more options among the plurality of regions, the region including the item being a neighboring region of the region including the set of one or more options (Dakin et al, paragraph 19: “Each static form field has one or more attributes associated with it, such as boxes or lines that delineate the form field, as well as text corresponding to the static form field (e.g., text adjacent to the field that indicates the content of the field, or other labels or metadata associated with the field)”). Note: Dakin does not explicitly mention the use of frames or boxes surrounding the objects of the form (static form fields, text/labels that are associated with them), however does mention using the proximity  of the objects (“text adjacent to the field”). In addition, the term “frame” was not explicitly defined in the specification, so it is being interpreted as a boxed region of some kind.
However, Dakin et al does not disclose a plurality of frames.
Becker teaches a plurality of frames (Becker, Description, paragraphs 11-12: “A snippet, in accordance with one or more embodiments of the invention, is an area that has been isolated in an imaged document. Such a segmentation may be performed using a segmentation algorithm that generates a bounding box surrounding each text cluster that is recognized in the imaged form, as further described in FIGS. 3 and 4. The bounding box may be a polygon that wraps around the text cluster. In the exemplary document (100), rectangular bounding boxes are used to delimit snippets 1-6 (102.1-102.6)”).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have combined Dakin and Becker such that the objects on the form image are segmented using bounding boxes. This would have enabled the invention to measure and use distances between the text objects to discover their relationships (Becker, Description, paragraph 22: “The visual characteristics or features that are considered by the schematization model (224) may include locations of visual elements (including labels and bounding boxes that represent data fields), relative to each other and/or relative to the image boundaries.” Becker, Description, paragraph 44: “the trained schematization model may perform a classification of an unknown data field in an image submitted to the schematization mode based on geometric features, such as the shape of the bounding box and the location of the bounding box, relative to the entire image and/or relative to other features in the image, e.g., relative to the label”).

With regards to claim 11, which depends on claim 10, Dakin et al discloses wherein the processor is further configured to associate a neighboring region that is located near the region including the set of one or more options and that includes a single character string, as the region including the item, with the region including the set of one or more options (Dakin et al, paragraph 19: “Each static form field has one or more attributes associated with it, such as boxes or lines that delineate the form field, as well as text corresponding to the static form field (e.g., text adjacent to the field that indicates the content of the field, or other labels or metadata associated with the field);” It is unclear whether the neighboring frame of claim 11 is supposed to be different from the neighboring frame of claim 10, but since this was not indicated examiner is interpreting them as potentially being the same frame/region).
However, Dakin et al does not disclose a plurality of frames.
Becker teaches a plurality of frames (Becker, Description, paragraphs 11-12: “A snippet, in accordance with one or more embodiments of the invention, is an area that has been isolated in an imaged document. Such a segmentation may be performed using a segmentation algorithm that generates a bounding box surrounding each text cluster that is recognized in the imaged form, as further described in FIGS. 3 and 4. The bounding box may be a polygon that wraps around the text cluster. In the exemplary document (100), rectangular bounding boxes are used to delimit snippets 1-6 (102.1-102.6)”).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have combined Dakin and Becker such that the objects on the form image are segmented using bounding boxes. This would have enabled the invention to measure and use distances between the text objects to discover their relationships (Becker, Description, paragraph 22: “The visual characteristics or features that are considered by the schematization model (224) may include locations of visual elements (including labels and bounding boxes that represent data fields), relative to each other and/or relative to the image boundaries.” Becker, Description, paragraph 44: “the trained schematization model may perform a classification of an unknown data field in an image submitted to the schematization mode based on geometric features, such as the shape of the bounding box and the location of the bounding box, relative to the entire image and/or relative to other features in the image, e.g., relative to the label”).

With regards to claim 12, which depends on claim 1, Dakin et al discloses wherein the set of one or more options comprises a plurality of check boxes to which check marks are applicable (Dakin, Fig. 2: options 224 and 226), and wherein the processor is further configured to: … extract a group indicating the item and a group indicating the set of one or more options from among the plurality of groups such that a group including no check box and including a single character string is extracted as the group indicating the item and a group including a plurality of check boxes and a plurality of character strings each arranged adjacent to one of the check boxes is extracted as the group indicating the set of one or more options (Dakin et al, Fig. 2: “Payment” and 224, 226; Dakin et al, paragraph 20: “Each fillable form field candidate has one or more attributes, such as a location within the form 130 a (e.g., an (x, y) reference frame), field type (text, radio button, check box, signature), label (e.g., “Street Address”), and parent labels (for, e.g., radio buttons and check boxes).” The check boxes and labels are interpreted as the groups with the options and item respectively).
However, Dakin does not disclose yet Becker et al teaches detect one or more ruled lines included in the area; divide the area into a plurality of groups using the one or more ruled lines; and extract a group indicating the item and a group indicating the item and a group indicating the set of one or more options from among the plurality of groups (Becker, Description, paragraph 44: “the schematization model may be trained on features that surround the bounding boxes of the data fields. Such features may include lines that separate different elements in forms, boxes that surround data fields, and/or any other visual features that are present in the form or document”).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have combined Dakin and Becker such that the objects on the form image are identified using lines of the form image. This would have helped with the classification of elements (Becker, Description, paragraph 44: “visual features that are present in the form or document and may, thus, help with classification”).

With regards to claim 13, which depends on claim 1, Dakin et al discloses wherein the set of one or more options comprises a plurality of character strings around which borders are applicable (Dakin et al, paragraph 15: "In some other cases, certain form fields may include the ability to add a mark on the page to select and indicate a binary value (e.g., check boxes, radio buttons, underlining or encircling the desired text”), and wherein the processor is further configured to:… extract a group indicating the item and a group indicating the set of one or more options from among the plurality of groups such that a group including no check box and including a single character string is extracted as the group indicating the item and a group including no check box and including a plurality of character strings is extracted as the group indicating the set of one or more options (Dakin et al, paragraph 20: “Initially, form field recognition is performed on the static fields of the form 130 a using, for example, text, vertical lines, horizontal lines, boxes and circles as inputs to a form field recognition algorithm. In some embodiments, a field can be represented by groups of text. For example, the form may include a line of text reading “Circle the one that applies.” Below that text are four groups of words, such as “High School”, “College”, “Masters”, and “Doctorate”), where each group of words is a fillable form field candidate that can be selected or unselected”).
However, Dakin does not disclose yet Becker et al teaches detect one or more ruled lines included in the area; divide the area into a plurality of groups using the one or more ruled lines; and extract a group indicating the item and a group indicating the item and a group indicating the set of one or more options from among the plurality of groups (Becker, Description, paragraph 44: “the schematization model may be trained on features that surround the bounding boxes of the data fields. Such features may include lines that separate different elements in forms, boxes that surround data fields, and/or any other visual features that are present in the form or document”).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have combined Dakin and Becker such that the objects on the form image are identified using lines of the form image. This would have helped with the classification of elements (Becker, Description, paragraph 44: “visual features that are present in the form or document and may, thus, help with classification”).

With regards to claim 14, which depends on claim 13, Dakin et al discloses wherein the processor is further configured to determine the plurality of character strings, the determination being based on presence or absence of a separator between characters (Dakin et al, paragraph 47: “identifying, using an image recognition algorithm, a fillable form field candidate based on a graphical representation of the static form field… the graphical representation includes at least one of a horizontal line, a vertical line, a box, a circle, groups of text, white space, a pattern of text or symbols, underlining, a fillable/markable shape, and semantic context”).

With regards to claim 15, which depends on claim 1, Dakin et al discloses wherein the set of one or more options comprises a plurality of character strings around which borders are applicable (Dakin et al, paragraph 15: "In some other cases, certain form fields may include the ability to add a mark on the page to select and indicate a binary value (e.g., check boxes, radio buttons, underlining or encircling the desired text”), and wherein the processor is further configured to:… extract a group indicating the item and a group indicating the set of one or more options from among the plurality of groups such that a group in a column including no check box and including a single character string is extracted as the group indicating the item and groups in a plurality of columns below the group indicating the item in which no check box is included in each of the plurality of columns and a single character string is included in each of the plurality of columns are extracted as the group indicating the set of one or more options (Dakin et al, paragraph 20: “Initially, form field recognition is performed on the static fields of the form 130 a using, for example, text, vertical lines, horizontal lines, boxes and circles as inputs to a form field recognition algorithm. In some embodiments, a field can be represented by groups of text. For example, the form may include a line of text reading “Circle the one that applies.” Below that text are four groups of words, such as “High School”, “College”, “Masters”, and “Doctorate”), where each group of words is a fillable form field candidate that can be selected or unselected;” paragraph 27: “the hierarchy may be established using a table with several fill-in values in a column of a document. The table itself may contain individual fields before or after the columns, or before or after the table in the column.”).
However, Dakin does not disclose yet Becker et al teaches detect one or more ruled lines included in the area; divide the area into a plurality of groups using the one or more ruled lines; and extract a group indicating the item and a group indicating the item and a group indicating the set of one or more options from among the plurality of groups (Becker, Description, paragraph 44: “the schematization model may be trained on features that surround the bounding boxes of the data fields. Such features may include lines that separate different elements in forms, boxes that surround data fields, and/or any other visual features that are present in the form or document”).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have combined Dakin and Becker such that the objects on the form image are identified using lines of the form image. This would have helped with the classification of elements (Becker, Description, paragraph 44: “visual features that are present in the form or document and may, thus, help with classification”).





Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Hu (US 20170046324 A1): Teaches an interactive system where a user selects a field on the form that the system then displays a predicted location of.
Wnek (US 20070053611 A1): Teaches extracting data from a table.
Kato (US 20160259772 A1): Teaches digitizing a form so a user can edit it locally.
Tsuji (US20010016856A1): Teaches digitizing a scanned document.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRODERICK C ANDERSON whose telephone number is (313)446-6566. The examiner can normally be reached Monday-Friday 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on 5712724124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.C.A/Examiner, Art Unit 2178                                                                                                                                                                                                        

/STEPHEN S HONG/Supervisory Patent Examiner, Art Unit 2178